PER CURIAM.
This is an appeal from guidelines sentences which include provisions requiring appellant to pay restitution to his victims and certain statutory court costs. We reverse and remand.
After West filed his initial brief herein, the state responded with a motion requesting that jurisdiction be relinquished to the trial court for consideration of appellant’s objections to the scoring of his previous convictions and for a determination as to whether appellant is indigent for purposes of payment of court costs and restitution. This motion was granted, and upon regaining jurisdiction of the cause the trial court recomputed and corrected the appellant’s guidelines score, and reduced appellant’s total sentence from seven years to five years in accordance with the guidelines’ recommendation based on the score as corrected. However, the court failed to address the question of appellant’s apparent indigency as it might affect the imposition of costs pursuant to Chapters 943 and 960, Florida Statutes, or the requirement that appellant pay restitution to the victims of the crimes he committed prior to October 1, 1984.
The state has now had two opportunities to participate in sentencing proceedings in this case, yet has failed to apprise the trial court of what needs to be done to ensure that all of the penalties imposed on appellant are imposed in accordance with law. Therefore, we remand with instructions to delete the portions of the sentences requiring the payment of costs and to delete the portions of the sentences requiring the payment of restitution with respect to the offenses committed prior to October 1, 1984.
REVERSED and REMANDED.
BOOTH, WENTWORTH and THOMPSON, JJ., concur.